Citation Nr: 0210789	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a right hip 
disability.  

4.  Entitlement to service connection for a low back 
disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from October 1967 to September 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and June 2000 RO rating 
decisions.  The October 1999 rating decision denied service 
connection for sinusitis and for headaches.  The June 2000 
rating decision denied service connection for a right hip 
disability and a low back disability.  The veteran failed to 
report for a Board videoconference hearing scheduled for May 
2002.


FINDINGS OF FACT

1.  Any current sinusitis began many years after the 
veteran's active duty and was not caused by any incident of 
service.  

2.  A chronic headache disorder was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.  

3.  Any current right hip disorder began many years after the 
veteran's active duty and was not caused by any incident of 
service.

4.  A low back disability, including degenerative joint 
disease, was not present during service or for many years 
thereafter, and it was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

3.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1110, 1112, 1113 (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).

4.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1110, 1112, 1113 (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1967 to September 1969.  Her service medical records do not 
refer to complaints of or treatment for sinusitis, a right 
hip disability or a low back disability.  The service medical 
records do indicate that she was treated for upper 
respiratory infections and complaints of headaches.  A July 
1968 entry noted that the veteran was seen with rhinorrhea 
and a frontal headache.  The impression was an upper 
respiratory infection.  An October 1968 entry noted that the 
veteran had an upper respiratory infection with a cough for 
the previous three days.  The examiner noted that there was 
nasal congestion and post-nasal drip.  A December 1968 entry 
noted that the veteran had an upper respiratory infection for 
two days.  It was reported that she had a sore throat, runny 
nose, and a headache.  No assessment was provided.  

March 1969 and January 1969 treatment entries referred to 
upper respiratory infections.  A June 1969 treatment entry 
noted that the veteran complained of chest pain and 
indigestion.  She also reported that she had a headache.  The 
impression, at that time, was viral upper respiratory 
infection versus transient abdominal upset.  A July 1969 
entry noted that the veteran was seen with a headache, 
dizziness, and sinus problems.  There was a notation that she 
had an upper respiratory infection with an inability to 
breathe well.  An August 1969 entry noted that the veteran 
had a bad cold with sinus congestion and coughing.  It was 
reported that she had an upper respiratory infection.  On a 
medical history form at the time of an August 1969 
examination, the veteran checked that she suffered from ear, 
nose, or throat trouble and from hay fever.  She also checked 
that she did not have frequent or severe headaches, 
sinusitis, or recurrent back pain.  The reviewing examiner 
noted that the veteran had congestion that was now healed.  
It was also noted that her hay fever was minimal.  The August 
1969 objective separation examination included notations that 
the veteran's nose, sinuses, lower extremities, spine and 
other musculoskeletal system, and neurological evaluation 
were normal.  

VA treatment records dated from 1983 to 1999 show that the 
veteran was treated for multiple health problems.  A 
September 1987 entry noted that the veteran was seen with 
head congestion and nasal drainage.  The diagnosis was 
allergic rhinitis.  A May 1992 entry noted that the veteran 
complained of nasal congestion, watery eyes, and a headache 
since that morning.  The diagnosis was allergic rhinitis.  A 
March 1993 entry reported that the veteran was treated for 
complaints of a cough for one week.  The assessment was post-
nasal drip, suspected.  A May 1994 entry noted that the 
veteran complained of chest and sinus congestion.  The 
assessment, at that time, was an upper respiratory infection.  

An October 1996 treatment report noted that the veteran was 
treated for complaints including low back pain, a headache, 
and a cough.  The assessment was sacroiliitis and an upper 
respiratory infection.  A December 1996 treatment entry noted 
that the veteran reported that she fell in 1995 and that 
since the last part of 1996 she had started to have back 
pain.  The veteran indicated that she had been told that she 
had scoliosis.  She reported that she was still having back 
pain.  Another December 1996 entry noted that the veteran was 
seen for chronic low back pain.  It was reported that she had 
a back injury in 1995 and that she had low back pain since 
that time.  There was also a notation that there was 
lumbosacral degenerative joint disease.  The assessment was 
chronic low back pain.  An additional December 1996 entry 
referred to degenerative joint disease of the lumbar spine 
and related an assessment of low back pain with 
radiculopathy.  A September 1997 entry referred to 
degenerative joint disease and chronic low back pain.  

A November 1997 entry noted that the veteran was seen for a 
yearly exam and that since the last examination she reported 
that she had suffered pain in her right hip.  She indicated 
that the pain get better with ambulation.  The assessment did 
not refer to a right hip disability.  A December 1997 entry 
noted that the veteran had a past medical history which 
included scoliosis which was "cured" by a chiropractor.  
There was a notation that she was taking medication for low 
back pain.  

In her February 2000 substantive appeal, the veteran reported 
that she had been on over-the-counter medication for the 
previous two months for headaches and sinus drainage.  

VA treatment records dated in March 2000 referred to several 
ailments.  A March 2000 entry noted that the veteran 
complained of discomfort with use of the upper extremities.  
It was reported that tenderness was expressed in the lower 
sternal area.  The assessment was muscular skeletal 
discomfort.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate her claims for service connection.  Relevant 
medical records have been obtained to the extent possible.  
Under the circumstances of the case, a VA examination is not 
necessary to decide the claim.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, and the related VA regulation, have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A.  Sinusitis

The veteran's service medical records from her 1967-1969 
active duty show that she was treated for upper respiratory 
infections, with complaints including nasal congestion.  
However, at no time was sinusitis diagnosed, and the service 
separation examination showed normal sinuses.  

Subsequent to service, the veteran was treated on isolated 
occasions in the 1980s and 1990s for nasal symptoms, and 
there were assessments of allergic rhinitis.  However, there 
is no indication of a post-service diagnosis of sinusitis.

One requirement for service connection is the presence of a 
current disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  Competent medical evidence is required to show a 
claimed disorder, and as a layman the veteran has no 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The medical evidence indicates that the veteran does not 
currently sinusitis.  Even assuming that the veteran now has 
sinusitis, such is not shown until many years after service 
and is not medically linked to service.  Therefore, service 
connection for the claimed condition may not be granted.  

As the preponderance of the evidence is against the claim for 
service connection for sinusitis, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

B.  Headaches

While the veteran had isolated complaints of headaches in 
service, such appear to have been acute and transitory.  The 
1969 separation examination was normal with respect to this 
condition.  A chronic headache disorder was not shown in 
service.  

The first post-service clinical evidence of headaches is from 
many years after service, and then headaches were only a 
symptoms of other acute ailments.  In 1992 the veteran was 
seen for complaints including nasal congestion and a 
headache, and the diagnosis was allergic rhinitis.  A 1996 
treatment report noted that the veteran had complaints 
including a headache and related an assessment which included 
an upper respiratory infection.  The evidence as a whole 
shows no continuity of symptomatology of headaches since 
service.  38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 
Vet.App. 354 (1991).  Nor are any current headaches otherwise 
medically linked to an incident of service.  The veteran has 
alleged that her current headaches are due to service.  
However, as a layman, she is not competent to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu, 
supra.  

The weight of the competent medical evidence demonstrates 
that the headache complaints in service were acute and 
transitory and resolved without residual disability, and that 
any current headache disorder began many years after active 
duty and was not caused by any incident or service.  The 
Board concludes that headaches were not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

C.  Right Hip Disability

The veteran's service medical records show no right hip 
disability.  The 1969 separation examination included 
notation that the lower extremities were normal.  

There is no evidence of arthritis of the right hip in the 
year after service as required for a presumption of service 
connection.  The first post-service clinical evidence of a 
possible right hip disability in many years after service.  A 
1997 VA treatment entry noted that the veteran reported that 
she had suffered pain in her right hip over the previous 
year.  A right hip disability was not diagnosed. 

One requirement for service connection is the presence of a 
current disability.  Degmetich, supra.  Competent medical 
evidence is required to show a claimed disorder, and as a 
layman the veteran has no competence to give a medical 
opinion on diagnosis or causation.  Espiritu, supra.  The 
medical evidence indicates that the veteran does not 
currently have a right hip disability.  Even if the Board 
assumes the current presence of a right hip disability, the 
competent medical evidence demonstrates that any such 
disability was not present in service or for many years 
later, and that any current right hip disability was not 
caused by any incident of service.  Therefore, service 
connection may not be granted.

As the preponderance of the evidence is against the claim for 
service connection for a right hip disability, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

D.  Low Back Disability

There is no medical evidence of a low back disability, to 
include arthritis, during the veteran's period of service, 
within the first year after service (as required for 
presumptive service connection), or for many years later.  A 
1996 treatment report shows a complaint of low back pain and 
the assessment was sacroiliitis.  A 1996 medical record noted 
that the veteran reported that she had a back injury in 1995 
and had suffered low back pain since that time.  There was a 
notation that there was degenerative joint disease of the 
lumbosacral spine.  The assessment was chronic low back pain.  
A 1997 record also referred to degenerative joint disease and 
low back pain.  

The veteran alleges that her current low back disability had 
its onset during her period of service.  However, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  

The weight of the competent medical evidence demonstrates 
that a low back disability, including degenerative joint 
disease, was not present in service or for many years later, 
and that the current low back disability was not caused by 
any incident of service.  The Board concludes that a low back 
disability was neither incurred in nor aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

Service connection for sinusitis is denied.  

Service connection for headaches is denied.  

Service connection for a right hip disability is denied.  

Service connection for a low back disability is denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

